Title: Notes on Cabinet Meeting, 17 March 1807
From: Jefferson, Thomas
To: 


                        
                            
                                17 Mch. 1807
                            
                        
                        Mar. 17. present all. British treaty. agreed that the article agt. impressmt shall be a sine quo
                            non accding to our instrns of Feb. 3. so also the withdrawing the declaration respecting the French decree of
                            blockade or the modifying it so as not to affect the treaty. and as the treaty is opened for these purposes, endeavor to
                            alter the following articles. 1. E. India trade. restore Jay’s article. 2. keep the one now in. 3. expunge it. but on this
                            head we are to enquire of merchts before we send the instrn. Art. 8. avoid if possible the express abandonmt of
                            free ships free goods. Art. 10. have blockade defined according to the British note formerly recieved. Art. 17. expunge
                            stipulating to recieve their vessels of war, & especially the humiliating stipuln to treat their officers with
                            respect. reserve the right to indemnificns.—absolutely forbid the proposed Convention for giving them a right to trade
                            with the Indians of Louisiana. Art. 5. tonnage &c. consult with Merchts.
                        A circular letter to the Govrs &c. for carrying the volunteer act into exn was agreed
                            on.
                        Persons were named for conducting enquiries into Burr’s treasons &c. & his associates. and
                            Newark & Trenton in Jersey & Newport in Kenty were added.
                        It was agreed that the seamen employed at N. Orleans were to be considered & paid as militia, at
                            Militia prices, and that the surplus pay stipulated to them should be paid out of the Navy funds.
                    